Citation Nr: 9931020	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran contends that his left and right ankle 
disabilities warrant ratings in excess of 10 percent.  He 
contends that he experiences a great deal of difficulty with 
standing and with walking up and down stairs.

The most recent VA examination of the veteran's left and 
right ankle disabilities was conducted in August 1997.  He 
reported pain in both ankles.  The examination showed mild 
swelling in both ankles and the examiner recorded range of 
motion with respect to each ankle.  However, the examiner did 
not address whether there was functional loss due to pain, 
incoordination, weakness or excess fatigability..  See 
38 C.F.R. §§ 4.40, 4.45 (1999).  Therefore, the examination 
report is not adequate for rating purposes.

It also appears that additional treatment records pertinent 
to the veteran's claims are available.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously, to include additional 
treatment records from Dr. Ashford M. 
Galbreath, Jr., dated since July 27, 
1998, and treatment records from Dr. 
Robert P. Bruce.  In any event, the RO 
should obtain a copy of the veteran's VA 
outpatient treatment records for the 
period since June 1996.

2.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected left and 
right ankle disabilities.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The 
functional impairment due to pain should 
be identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also identify any atrophy, deformity, 
nonunion, malunion, loose movement and 
false movement associated with the 
disability.  The claims folder must be 
made available to the examiner for 
review, and the rationale for all 
opinions expressed should be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal, to include consideration of 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided a Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



